Exhibit FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA WITH RETROACTIVE APPLICATION OF FSP 14-1 Index to Financial Statements and Supplementary Data Financial Statements and supplementary data set forth in this exhibit 99.3 have been revised from the financial statements and supplementary data included in Item 8 to the AirTran Holdings Inc. (AirTran) Annual Report on Form 10-K for the year ended December 31, 2008 (the Form 10-K) to reflect retroactive application of our adoption of Financial Accounting Standards Board (FASB) Staff PositionAPB14-1 (FSP 14-1),Accounting for Convertible Debt Instruments That May Be Settled in Cash upon Conversion (Including Partial Cash Settlement).Financial Statements and supplementary data, set forth below, have not been revised to reflect events or developments subsequent to February 13, 2009, the date that we filed the 2008 Form 10-K.For a discussion of events and developments subsequent to the filing date of the 2009 Form 10-K, please refer to the reports and other information we have filed with the Securities and Exchange Commission since that date, including our Quarterly Report on 10-Q for the quarterly period ended March 31, 1 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders of AirTran Holdings, Inc. We have audited the accompanying consolidated balance sheets of AirTran Holdings, Inc. (the “Company”) as of December31, 2008 and 2007, and the related consolidated statements of operations, cash flows, and stockholders’ equity for each of the three years in the period ended December31, 2008. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company at December31, 2008 and 2007, and the consolidated results of its operations and its cash flows for each of the three years in the period ended December31, 2008, in conformity with U.S. generally accepted accounting principles. As described in Note 2 to the consolidated financial statements,the consolidated financial statements have been adjusted for the retroactive application ofFinancial Accounting Standards Board (FASB) Staff PositionAPB14-1 (FSP 14-1),Accounting for Convertible Debt Instruments That May Be Settled in Cash upon Conversion (Including Partial Cash Settlement). We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December31, 2008, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring
